Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 01/21/2022 has been considered.
Claims 1, 12, and 16 are amended. Claims 1-20 remain pending in this application and an action on the merits follow.
Applicant’s response by virtue of amendment to claims has overcome the Examiner’s rejection under 35 USC § 101.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation includes “generate a virtual bank account number (VBAN) uniquely corresponding to a merchant bank of a merchant, the VBAN generated in a manner that a different VBAN is generated for the customer and merchant when the merchant has a different merchant bank”. In the specification, this JavaScript library may contain scripts to automatically generate a different virtual account number for each payer is described (paragraph 13). The specification does not support “a different VBAN is generated for the customer and merchant when the merchant has a different merchant bank”. The specification does not support generate a virtual bank account number (VBAN) uniquely corresponding to a merchant bank of a merchant.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation includes “generate a virtual bank account number (VBAN) uniquely corresponding to a merchant bank of a merchant, the VBAN generated in a manner that a different VBAN is generated for the customer and merchant when the merchant has a different merchant bank”. This JavaScript library may contain scripts to automatically generate a different virtual account number for each payer is described in the specification (paragraph 13). Therefore, Examiner is unclear how a different VBAN is generated for the customer and merchant when the merchant has a different merchant bank. Examiner is unclear how a virtual bank account number (VBAN) is generated corresponding to a merchant bank of a merchant. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0337188 to Bennett et al., in view of International Publication No. WO 2018/106934 to Hoang et al., and further in view of International Publication Number WO 2017/011596 to Gilliam et al.
With regard to claims 1, 12, and 16, Bennett discloses a system for handling a failed payment attempt in an electronic payment processing system, the system comprising: 
a network; one or more hardware processors; and a memory storing instructions that, when executed by at least one processor among the processors, cause the scheduling system to perform operations comprising, at least (Fig. 1, paragraphs 33 and 73, a computer readable storage medium stores instructions for causing a computing system to enable a customer, through a user interface of a computing device, to specify a schedule for payment of an invoice. Each biller 102a, 102b accesses the biller portal 114 through a network connection, such as the Internet, between a respective computing device 103a, 103b and the centralized server 106 of the electronic invoice and payment system 100): 
distributing one or more script libraries to one or more merchant servers, the one or more script libraries containing script to automatically insert the VBAN in the invoice and subsequent invoices for the customer (paragraphs 71-72, 91, 120, 176-178, 202, Invoice data 108 and payment data 110 for each biller 102a, 102b are maintained in an invoice database 112 hosted by the centralized server 106. Invoice data 108 for a particular biller can include, for each customer of the biller, an amount due, a due date, an invoice number, and an account number for each type of invoice (we sometimes use the word invoice interchangeably with bill) issued by the biller. Payment data 110 for a particular biller can include records of payments toward each invoice of each customer, including, for each payment, the amount and date of the payment and the account number or invoice number to which the payment was applied. The total of the payments included in the payment data 110 is credited to the biller's account. Referring to FIGS. 1 and 7, when a biller (e.g., the biller 102a) issues invoices (700), an invoice file 118 is uploaded from the computing device 103a to the electronic invoice and payment system 100 (702). The invoice file 118 is stored in the invoice database 112. For each invoice, the invoice file 118 can include information about, e.g., the type of invoice (e.g., an electric bill), the amount due on the invoice, the due date of the invoice, the customer of the invoice (e.g., a name, address, customer identifier, or a combination of any two or more of them), an invoice number, an account number, or other information about the invoice, or a combination of any two or more of them. The invoice file 118 can include customer data for each invoice, the account number of the customer and the name of the customer. Customers (e.g., a customer 104a) can also pay directly to the electronic invoice and payment system 100 through the customer interface 116, e.g., by providing credit card, debit card, or bank account information (e.g., for automated clearing house (ACH) payments). Examiner notes that the customer identifier is recorded in each invoice and subsequently invoices of the customer, which is considered as “automatically insert the VBAN in the invoice and subsequent invoices for the customer”. Examiner notes that the customer can setup auto payment for the invoice associated with the customer identifier to biller’s bank account, which is considered as “the generated VBAN corresponding to a merchant bank associated with a merchant operating the merchant servers”. Examiner notes that the centralized server can run programs, such as biller portal application, to create an invoice, which is considered as “script libraries is distributed to one or more merchant servers”); 
receiving, from the one or more script libraries, a first mapping between one or more VBANs and the merchant (Fig. 1 and Fig. 7, paragraphs 71-72, 91, 120 and 176-178, The invoice file 118 can include biller information, the account number of the customer, the name of the customer, and customer identifier); 
creating, from the first mapping between the one or more VBANs and the merchant, a second mapping between a plurality of merchants and corresponding VBANs generated for the merchant (Fig. 1 and Fig. 7, paragraphs 14-15, 69, 71-72, 91, 120 and 176-178, Examiner notes that the invoice file can includes a plurality of invoices which are related to a plurality of billers associated with a plurality of customers associated with the customer identifiers and the customer bank account numbers. The electronic invoice and payment system can determine a correspondence between a payment and an invoice based on previously identified matches between payments and invoices. The method includes associating the received payment with the other invoice based on the confirmation. The method includes maintaining match data indicative of a correspondence between the received payment and the other invoice. Examiner notes that match data is considered as “a second mapping”); 
passing the created second mapping to a merchant bank server (Fig. 8, paragraph 242-243, When the reporting file 138 is received for a particular payment, the electronic invoice and payment system 100 applies a matching protocol to identify one or more invoices (including open invoices) to which the particular payment may apply (806). Examiner notes that the matching protocol can be considered as match data passed to a centralized server in the invoice and payment system);  
Attorney Docket: 4792.005US129receiving, from the merchant bank server, a notification of an electronic payment received corresponding to a particular VBAN (paragraph 12, a payment confirmation notification to be sent to a recipient of the other invoice); 
accessing the second mapping to identify the merchant corresponding to the particular VBAN (Fig. 8, paragraph 242-243, In other words, the electronic invoice and payment system receives information identifying the payments but then needs to take steps to determine which invoices relate to the payments. When the reporting file 138 is received for a particular payment, the electronic invoice and payment system 100 applies a matching protocol to identify one or more invoices (including open invoices) to which the particular payment may apply (806). The matching protocol can consider a broad range of information in attempting to identify which invoice relates to each payment. Examiner notes that identifying which invoice related to each payment can be considered as identifying which biller/merchant of invoice related to each payment based on the matching protocol); and 
sending the notification of the electronic payment to a script library corresponding to the identified merchant, causing the script library to automatically reconcile the electronic payment with a particular invoice (Fig. 8, paragraph 12, 242-243 and 245, a payment confirmation notification to be sent to a recipient of the other invoice. If the biller confirms an open invoice as matching the particular payment, the payment is applied to that open invoice (814). Some payments received through online bank direct are automatically matched with an open invoice and confirmed without input from the biller).
However, Bennett does not disclose receive an indication that an invoice has been generated for a customer for a first time and to, in response to the receipt of the indication, automatically generate a virtual bank account number (VBAN) uniquely corresponding to the customer and to a merchant bank of a merchant operating the merchant servers, the VBAN generated in a manner that a different VBAN is generated for the customer and merchant when the merchant has a different merchant bank.
However, Hoang teaches receive an indication that an invoice has been generated for a customer for a first time and to, in response to the receipt of the indication, automatically generate a virtual bank account number (VBAN) uniquely corresponding to the customer (In particular, with or without vendor interaction, the invoice manager creates a new invoice. Further, the initialization process populates the invoice with the financial transaction details. The initialization process may further create a new unique identifier for the invoice.  In Step 306, the invoice is sent to the customer to receive a payment. If the customer has an identity on the commerce platform that is associated with the invoice, then the invoice is sent to the customer system. Although not described above, in the process of creating and/or paying the invoice, the identity of the customer may be obtained in accordance with one or more embodiments of the invention. The customer interface may offer the customer an option either to provide a set of login credentials or to register as a new user for the commerce platform. Examiner notes that customer identity can be created by the customer or the system can suggested the uniquely customer identity for the customer with the new invoice, paragraphs 57-58, and 61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bennett to include, receive an indication that an invoice has been generated for a customer for a first time and to, in response to the receipt of the indication, automatically generate a virtual bank account number (VBAN) uniquely corresponding to the customer, as taught in Hoang, in order to update the status of the invoice after the status indicates the payment on the invoice (Hoang, paragraph 4).
However, Gilliam teaches generate a virtual bank account number (VBAN) uniquely corresponding to a merchant bank of a merchant operating the merchant servers, the VBAN generated in a manner that a different VBAN is generated for the customer and merchant when the merchant has a different merchant bank (The private identifier may, for example, be a unique ID of the database entry for the user in the information directory 128.  The sponsor identification logic 182 may be configured to receive the token from the sender bank computer system 120 and access the information directory 168 to provide an identification of the unique ID and financial institution associated with that token.  As another example, if the sender has transferred funds to this recipient previously, then the bank computer system 120 identifies the member entity with which it is associated based on the unique ID itself (e.g., where the unique ID is embedded with information that identifies the financial institution). For an in-network bill presentment, the biller sends a request for money, or a bill or invoice, to the funds transfer payment network. The request or the bill includes a token identifying the recipient of the bill, or the consumer. the non-FI application 1244 or a financial services provider (e.g., the MasterCard neetwork) may tokenize (e.g., encrypt) a number of other identifying information associated with a financial instrument of a sender or recipient (e.g., a credit card or debit card number) to create a token for the sender or recipient. The information directory 1260 may be configured to store tables that correlate user identifiers with account information used to effect a transfer of funds. A "user identifier" or interchangeably, "user token," as used herein, may refer to information that identifies a participant of a funds transfer for the purpose of transferring funds. User identifiers may include or be associated with public identifiers/public tokens and private identifiers/private tokens. Private identifiers may be known by one or more financial institutions and entities that are members of a payment network that effect transfers of funds to participants. n some implementations, the token management logic 1262 may be configured to recognize, identify, authenticate, and de-tokenize tokens of financial instruments (e.g., that were tokenized by the first non-FI system 1206). Once de-tokenized, the token management logic 1262 may recover financial information such as an account number or routing number associated with a financial instrument as discussed herein. Examiner notes that the unique user identifier/token is generated based on public identifier and private identifier, such as customer identifying information, financial institutions, and bank account numbers, which is considered as “generate a virtual bank account number (VBAN) uniquely corresponding to a merchant bank of a merchant operating the merchant servers, the VBAN generated in a manner that a different VBAN is generated for the customer and merchant when the merchant has a different merchant bank”, paragraphs 44, 60, 77, 114, 166, 176-181, 185).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bennett to include, generate a virtual bank account number (VBAN) uniquely corresponding to a merchant bank of a merchant operating the merchant servers, the VBAN generated in a manner that a different VBAN is generated for the customer and merchant when the merchant has a different merchant bank, as taught in Gilliam, in order to facilitate a secure transaction at a non-financial institution system  (Gilliam, paragraph 1).
With regard to claims 3 and 14, Bennett discloses the automatic reconciliation further comprises: reconciling the electronic payment with an oldest matching invoice, if the total value of the electronic payment matches at least one invoice associated with a customer associated with the particular VBAN (paragraph 222, Instructions to match the payment to the oldest invoice or the newest invoice).  
Claims 2, 4-8, 13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0337188 to Bennett et al., International Publication No. WO 2018/106934 to Hoang et al., and International Publication Number WO 2017/011596 to Gilliam et al., and further in view of U.S. Patent Application Publication No. 2005/0075979 to Leavitt et al.
With regard to claims 2, 13, and 17, the combination of references discloses the automatic reconciliation comprises: determining whether a total value of the electronic payment matches an invoice associated with a customer associated with the particular VBAN (Bennett, paragraphs 243 and 261, For instance, the matching protocol may search for invoices that have a customer name or address that matches the name or address in the reporting file 138, an amount due that matches the amount of the particular payment), however, the combination of references does not disclose generating an exception if the total value of the electronic payment does not match any invoice associated with a customer associated with the particular VBAN
However, Leavitt teaches generating an exception if the total value of the electronic payment does not match any invoice associated with a customer associated with the particular VBAN ( if the received payment does not match the invoiced payment, the process proceeds to step 640. At step 640, business rules are applied in order to allow the payment to "match" the invoice even if the payment amount is not exactly the invoiced amount. For example, a global threshold may be set for the system so that even if the received payment differs from the invoiced payment amount, if the difference is small enough then the invoice and payment still are considered a match. For example, as a global threshold, if the received payment differs from the invoices amount by less than 1% or is less than $100, the invoice and payment may still be considered to match. The global threshold is preferably set by the seller., paragraph 99).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include generating an exception if the total value of the electronic payment does not match any invoice associated with a customer associated with the particular VBAN, as taught in Leavitt, in order to manage exceptions such as adjustments taken by buyers with regard to invoices sent by a seller (Leavitt, paragraph 2).
With regard to claims 4-6, 15, and 18-19, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose handling the exception by determining if the electronic payment constitutes an overpayment, underpayment, botched installment payment, or check-specific payment; if it is determined that the electronic payment constitutes an underpayment, automatically forgiving a difference between the total value of the electronic payment and a total amount owed on a matching invoice if the difference is within a forgiveness threshold; and the forgiveness threshold is fixed based on the merchant.  
However, Leavitt teaches handling the exception by determining if the electronic payment constitutes an overpayment, underpayment, botched installment payment, or check-specific payment; if it is determined that the electronic payment constitutes an underpayment, automatically forgiving a difference between the total value of the electronic payment and a total amount owed on a matching invoice if the difference is within a forgiveness threshold; and the forgiveness threshold is fixed based on the merchant ( if the received payment does not match the invoiced payment, the process proceeds to step 640. At step 640, business rules are applied in order to allow the payment to "match" the invoice even if the payment amount is not exactly the invoiced amount. For example, a global threshold may be set for the system so that even if the received payment differs from the invoiced payment amount, if the difference is small enough then the invoice and payment still are considered a match. For example, as a global threshold, if the received payment differs from the invoices amount by less than 1% or is less than $100, the invoice and payment may still be considered to match. The global threshold is preferably set by the seller, paragraph 99).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, handling the exception by determining if the electronic payment constitutes an overpayment, underpayment, botched installment payment, or check-specific payment; if it is determined that the electronic payment constitutes an underpayment, automatically forgiving a difference between the total value of the electronic payment and a total amount owed on a matching invoice if the difference is within a forgiveness threshold; and the forgiveness threshold is fixed based on the merchant, as taught in Leavitt, in order to manage exceptions such as adjustments taken by buyers with regard to invoices sent by a seller (Leavitt, paragraph 2).
With regard to claim 7-8 and 20, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the forgiveness threshold is dynamically determined; the forgiveness threshold is dynamically determined based on output of a machine learned model trained by a machine learning algorithm based on customer information, past customer payment information, and merchant information.  
However, Leavitt teaches the forgiveness threshold is dynamically determined; the forgiveness threshold is dynamically determined based on output of a machine learned model trained by a machine learning algorithm based on customer information, past customer payment information, and merchant information (the adjustment processing application 340 may be configured with a set of rules for each buyer so that adjustments below a certain threshold or less than a certain percentage of an invoice amount are automatically granted. The business rules including the global and buyer-specific thresholds may be retrieved from the seller as part of the order data at step 602. Alternatively, the business rules may be retrieved from the seller when the process proceeds to step 640. As another alternative, the business rules may be stored in the adjustment management application and may be available to the seller for periodic updates. Examiner notes that a threshold can be determined by a human. Examiner notes that a machine learning model is a well-known technique to collect training data set to generate a threshold dynamically, wherein the threshold can be determined by the system with the learning machine model, paragraphs 72 and 99-101).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the forgiveness threshold is dynamically determined; the forgiveness threshold is dynamically determined based on output of a machine learned model trained by a machine learning algorithm based on customer information, past customer payment information, and merchant information, as taught in Leavitt, in order to manage exceptions such as adjustments taken by buyers with regard to invoices sent by a seller (Leavitt, paragraph 2).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0337188 to Bennett et al., International Publication No. WO 2018/106934 to Hoang et al., and International Publication Number WO 2017/011596 to Gilliam et al., and further in view of U.S. Patent Application Publication No. 2019/0392428 to Bolla.
With regard to claims 9-11, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose recycling one or more VBANs by disassociating the recycled one or more VBANs from customers and merchants; the one or more VBANs recycled include VBANs originally assigned for single use; and the one or more VBANs recycled include VBANs never used for an electronic payment.  
However, Bolla teaches recycling one or more VBANs by disassociating the recycled one or more VBANs from customers and merchants; the one or more VBANs recycled include VBANs originally assigned for single use; and the one or more VBANs recycled include VBANs never used for an electronic payment (The account data may correspond to the electronic bill. The payment may identify the user's account and/or electronic bill, and may provide a partial or complete payment. The user may set up recurring or automatic payments for the entity using the digital wallet through one or more digital wallet interfaces, or may select a payment amount and issue a one-time payment. When processing the payment, the transaction processor may also utilize the virtual account number to provide the payment to the entity, for example, by providing the virtual account number to the entity with a payment amount to be processed by the entity's platform.  The transaction processor may purge other data associated with the entity and the user's billing account with the entity so that the transaction processor no longer retains information for the user's billing account for that entity. Thus, the entity and the transaction processor's platforms may no longer be linked through the digital wallet and billing account. The transaction processor may also recycle the virtual account number(s) used to pay for transactions with the entity, which may be used with other unique payment flows as the virtual account number does not identify the user's payment instruments. Examiner notes that the virtual bank account number can be removed/disconnected/recycled between a customer with a bill, wherein the virtual bank account number can be used to pay for an invoice for a single payment. Examiner notes that a scenarios that a used/recycled virtual bank account number should never be used/assigned to an entity/a customer for payment processing, which can be considered as “the one or more VBANs recycled include VBANs never used for an electronic payment”, paragraphs 20-22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, recycling one or more VBANs by disassociating the recycled one or more VBANs from customers and merchants; the one or more VBANs recycled include VBANs originally assigned for single use; and the one or more VBANs recycled include VBANs never used for an electronic payment, as taught in Bolla, in order to automatic cross-platform data retrieval and secure data communications (Bolla, paragraph 1).


	
Response to Arguments
Applicants' arguments filed on 01/21/2022 have been fully considered but they are not fully persuasive especially in light of the new art used in the rejections. 
Applicants remark that “Bennett does not disclose generate a virtual bank account number (VBAN) uniquely corresponding to the customer and to a merchant bank of a merchant operating the merchant servers, the VBAN generated in a manner that a different VBAN is generated for the customer and merchant when the merchant has a different merchant bank”.
Examiner directs Applicants' attention to the office action above.

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687